DETAILED ACTION
Claims 1-20 are pending.
Priority: June 20, 2019
Assignee: Western Digital


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in claims 19-20 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/447,291 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




As per claim 1, Prahlad discloses:
A system, comprising: 
a first object data store(Prahlad, [Figs. 2, 21 - secondary storage computing device 165, left, communicating with deduplication database, secondary storage index, secondary storage light index and cloud storage site]); 
a second object data store(Prahlad, [Figs. 2, 21 - secondary storage computing device 165, right, communicating with deduplication database, secondary storage index, secondary storage light index, and cloud storage site]); 
a metadata store associated with the first object data store(Prahlad, [0133 - In Fig. 2, secondary storage computing device 165, left, has an associated metabase/ index 261]; [Fig. 2, metabase 270; Since the claim does not define ‘associated’, it is valid to interpret that metabase 270 is also associated with the first object data store via data agent 195]);
 and configured to store configuration data for the first object data store,(Prahlad, [0129 – In Fig. 2, SS index 261/metabase in secondary storage computing device 165 indicates where specifically the data of client 130 is stored in storage device 115, wherein index data/metadata is stored along with the data backed up in storage device 115, with an additional copy of the index data written to index cache in secondary storage device 165, implying that the associated metadata store is configured to store configuration data for the first object store]; [0158 – As per Figs. 2 and 22, cloud storage submodule 236  stores credentials and connection information such as site configuration settings, login information, certificates, etc., that permit the cloud storage submodule to perform storage operations on cloud storage site 115. To add a new cloud storage site 115 to storage operation cell 150, the system populates each cloud storage submodule with the appropriate configuration settings/data for the new site, implying that the metadata store of the 1st object data store, stores configuration data]);
Prahlad does not disclose the following, however Troyan discloses:
 wherein the configuration data:
 determines, for data objects stored in the first object data store, at least one of: 
bucket configuration or life cycle policy  or user access control(Troyan, [Fig. 2 -- The configuration metadata 208 may include configuration settings for the data container 212 or the object 214. For example, configuration metadata 208 associated with a data container 212 may include configuration settings that may include: access permissions, data container policies, logging settings, and event settings.]);
 and includes configuration parameters for rebuilding the configuration data in another object data store(Troyan, [Col. 4 lines 10-20 -- a modify configuration command sent by a client 220 to the object data store 202 may cause configuration metadata 208 containing configuration settings for a data container 212 or an object 214 to be replicated prior to modifying any of the configuration settings contained in the configuration metadata 208, thereby preserving the state of the configuration settings in a configuration metadata copy 210, which can be used to restore the configuration settings in the event that a restore configuration command is received.]); 
Therefore it would have been obvious to a person of ordinary skill at the time of invention to incorporate the features of Troyan into the system of Prahlad for the benefit of managing large-scale computing resources for customers with diverse needs and shares computing resources or computing services by the customers in an efficient and secure manner. The system manages customer's data in association with customer's operations in an efficient manner.
Kesselman further discloses,
a meta object generator configured to generate a meta object (Kesselman, [0114 – In Fig. 8, step 802, replication module 224 receives an object to be inserted into a priority queue, wherein the object includes a unique identifier and a priority. As per Para-0011, the object is a replication request]; [0115,0116,0118 – In Fig. 8, step 804, the replication module generates an index for the object by applying a hashing function to the unique identifier of the object. In step 806, it generates a row name for the object based on the index, the priority, and the unique identifier of the object, thereby generating the ‘meta object’. In step 808, it inserts the meta object into the distributed database using the row name; Since the claim does not define ‘meta object’ and how it is generated, the above citation is a valid interpretation]), 
wherein the meta object includes meta object data selected from the configuration data (Kesselman, [0022 - The parameters for a replication request include a replication key/metadata of the object, a list of chunks/data, a replication identifier of the request and a globally-determined profit value of replication request]; [0025 - The replication key includes a user identifier, a quality of service metric, an identifier for a source system, and an identifier for the destination system, all of which are configuration data; Since the claim does not define ‘configuration data’ or its parameters, the above citation is a valid interpretation. Therefore the citations show that the generated meta object includes meta object data selected from the configuration data]); 
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the meta object generation of Kesselman into the meta object based replication of Prahlad for the benefit of generating meta objects from configuration data and after objects are stored into the distributed database, they are retrieved, sorted in priority order, and inserted into a priority queue. In short, it is desirable to properly prioritize replication requests and execute them in a timely fashion while sustaining very high loads (Kesselman, 0004).
Prahlad, Kesselan disclose queued requests and replication between a source and destination.

 and a replication manager(Anglin, [Fig. 1, Source Replication Manager 6a]);
 configured to: 
select data objects from a first replication queue(Anglin, [0043 – In Fig. 7A, step 152, source replication manager 6a builds source list/queue 30 of objects at source server 4a to replicate to target server 4b satisfying a replication criteria. In step 154 it queries target server and receives target list 32. Then in step 160, the source replication manager builds replication list/queue 36 indicating objects on the source list 30 not included in target list 32 to transfer to target server. Since the claim does not define ‘a first replication queue’ and how it is created, it is valid to interpret replication list 36 as the ‘first replication queue’]); 
replicate the selected data objects from the first object data store to the second object data store(Anglin, [Fig. 7A, step 170, Send metadata on the object to the target server; Since Fig. 7A is a loop, all selected data objects will be replicated. Furthermore, the claim does not define ‘data object’. But Para-0076 of the spec discloses that ‘data object’ can be ‘metadata’, so the above interpretation is valid]); 
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the replication queue of Anglin into the meta object based replication of Prahlad, Kesselman for the benefit of replicating data objects from a source server to a target server, wherein a source list is built of objects at the source server to replicate to 
Prahlad, and Anglin does not disclose the following, however Barajas discloses:
and Page 2 of 15 Application No. 16/447,321Atty. Dkt. No. WDA-4320*B-USreplicate, responsive to the meta object generator generating the meta object and with priority over the first replication queue, the meta object from the first object data store to the second object data store(Barajas, [0094 -- The source environment then calculates first-pass object metadata as previously described (step 608), which is transmitted to the destination environment (step 610). The destination environment then compares the first pass object metadata against the recalculated metadata in a globalized process (step 612).]);
Therefore it would have been obvious to a person of ordinary skill at the time of invention to incorporate the features of Barajas into the system of Prahlad for the benefit of the cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources that are rapidly provisioned and released with minimal management effort or interaction with a provider of the service. The cloud consumer unilaterally provisions computing capabilities, such as server time and network storage, as 

As per Claim 2, the rejection of claim 1 is incorporated, and Prahlad further discloses,
the first object data store is configured to store the plurality of data objects in a data object bucket (Prahlad, [0185 – As per Fig. 5A, for the storage operation, a chunk folder 502/bucket/container is created on cloud storage site 115, a component of the first object data store. Contained within the chunk folder are three files: metadata file 504, ‘N’ file 506; and ‘S’ file 508. The three files are each logical containers of data. The ‘S’ file stores deduplicated data and ‘N’ file stores non-deduplicated data, e.g., metadata, associated with deduplicated files. The metadata file stores references to locations of data objects in ‘S’ and ‘N’ file. The files may also be stored on the secondary storage computer device 165/1st object data store. This shows that the 1st object data store is configured to store the data objects in a data object bucket]);
the meta object data includes bucket configuration data (Prahlad, [0187 – As per Fig. 5A, deduplication module 299 in the 1st object data store, places data objects in ‘S’ file 508 that meet deduplication criteria, such as the data is determined to be data or of type data and that the data object is larger than a pre-configured size, such as 64 Kb. Type data is the payload portion of a data object and type metadata is the metadata portion of the data object. This pre-configured size is configurable by an administrator. For example, if the administrator wants only data objects of type data greater than 128 Kb to be de-duplicated, the administrator sets the pre-configured size to 128 Kb. This citation shows that the meta object data includes bucket configuration data]);
Anglin further discloses,
the selected data objects (Anglin, [0043 – In Fig. 7A, upon receiving target list 32, in step 160, source replication manager 6a builds a replication list 36 indicating objects on the source list 30 not included in target list 32 to transfer to target server 4b, thereby selecting the data objects]) includes user data objects stored in the data object bucket (Anglin, [Figs. 2, 3, 4]; [0048 - Object level replication allows the administrator/user to specify what data objects to replicate, and to provide for an incremental replication of only those chunks of objects to replicate that are not already stored at the target server 4b and storage 8b, implying user data objects]; [0032 - Fig. 3 shows an entry 60 in the source 16a replication database/bucket and target 16b replication database for each object being replicated from the source server 4a to target server 4b. The entry 60 includes an object ID 62, object unit attribute 64, server ID 66, replication server ID 68, replicated object ID 70, server node ID 72 providing the source server 4a identifier of the client/user node owning object 60, source server filespace ID 74 identifying the filespace including object 60, replication server node ID 76, replication server filespace ID 78 and data type ID 80; Since the claim does not define ‘user data objects’, it is valid to interpret server node ID 72, server filespace ID and replication filespace server ID as user data objects because filespaces are user related]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the user data objects of Anglin into the meta object based replication of Prahlad, Kesselman for the benefit of using source and target replication managers by client nodes to recover objects as part of a restore operation (Anglin, 0030).

As per Claim 4, the rejection of claim 1 is incorporated, and Prahlad, Kesselman, Anglin disclose replication queues.
Kesselman further discloses,
wherein the replication manager (Kesselman, [Fig. 2, replication module 224]) is further configured to:
add the meta object to a second replication queue (Kesselman, [0095 – In Fig. 2, replication module 224 uses replication queues 226-1, 226-2,…, implying a second replication queue. Items are added to replication queue 226 when blob data is created or modified. For priorities in replication queue 226, replication items based on blob content changes have a high priority. As per Para-0084, every blob has associated metadata; This implies that the blob/meta object was added to a second replication queue]); 
select (Kesselman, [0034 - Replication requests in the list/queue of replication requests are executed in priority order]), responsive to adding the meta object to the second replication queue (Kesselman, [0004 - Replication requests are executed in priority order so as to replicate the more important objects first, implying the selection based on priority]; [0116 - Replication module 224 generates a row name for the object based on the index, the priority of the object and unique identifier; thereby implying that priority is a parameter in the meta object and is used during replication]), the meta object from the second replication queue for replication before selecting data objects in the first replication queue for replication (Kesselman, [0095 - Items in replication queue 226 have assigned priorities, and the highest priority items are replicated first]; [0136 - Assume that one of the replication requests in the plurality of replication requests has a higher quality of service metric than the rest of the replication requests. In this case, the replication request with the higher quality of service request is placed in a second replication queue and the rest of the replication requests are placed in a first replication queue. Whereas the replication requests in the first replication queue are executed one at a time based on their respective priorities, the replication request in the second replication queue is the only replication request in the second replication queue, and therefore is executed immediately by the second replication queue; Please note Para-0136 has been modified for the above limitation, wherein first replication queue is replaced with second replication queue. Accordingly, because of higher priority, the meta object from the second replication queue is selected for replication before selecting data objects in the first replication queue for replication]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the replication priority of Kesselman into the meta object based replication of Prahlad, Anglin for the benefit of executing replication requests in priority order so as to replicate the more important objects first (Kesselman, 0004).

As per Claim 5, the rejection of claim 1 is incorporated, and Prahlad, Kesselman, Anglin disclose replication queues.
Kesselman further discloses that an instance of the distributed storage system include any number of task servers/replication engines for executing the replication requests. See Para-0139.
a first replication engine configured to replicate (Kesselman, [0044 - Each replication queue is handled by a respective task server, implying a first replication engine]), responsive to the replication manager the selected data objects (Kesselman, [0144 – In Fig. 14, step 1406, for each replication queue, the replication module 224/manager sorts the replication requests in the replication queue based on priorities of the replication requests; Here the sorting implies a selection order]; [0145 – In step 1408, the replication module issues commands to execute a highest priority request in each replication queue]) from the first replication queue (Kessselman, [0147 – In Fig. 14, commands are issued to a bitpusher module/replication engine/task server configured to copy/replicate chunks of objects/data objects from source storage to destination storage]);
a priority replication engine configured to replicate, responsive to the replication manager (Kesselman, [0138 – In Fig. 13, step 1306, replication module/manager executes the replication requests corresponding to the replication queue in priority order by transmitting the replication requests to a task server/replication engine for execution]), the meta object (Kesselman, [0147 - The replication module issues to a blobmaster/task server/replication engine commands to update metadata for a respective object corresponding to the respective replication request, wherein the blobmaster is configured to maintain metadata for objects in the distributed storage system; Given that the claim does not define ‘meta object’, the citation is a valid interpretation]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the task servers of Kesselman into the meta object based replication of Prahlad, Anglin for the benefit of utilizing any number of task servers as replication engines wherein the replication requests corresponding to the replication queue are executed in priority order by transmitting the replication requests to a task server for execution (Kesselman, 0037).

As per Claim 9, the rejection of claim 1 is incorporated, and Prahlad, Kesselman, Anglin disclose meta object updates.
Kesselman further discloses,
a scheduler (Kesselman, [Fig. 2, Quorum clock server 228]) configured to select a predetermined interval for meta object updates (Kesselman, [0094 - The order of events, including metadata deltas/updates 608, is important, so maintenance of a consistent time clock/preset interval is important]),
wherein the meta object generator (Kesselman, [Fig. 8, replication module 224]) is further configured to periodically generate (Kesselman, [0147 – In Fig. 14, step 1412, replication module 224 issues to a blobmaster, commands to update metadata for a respective object corresponding to the respective replication request, wherein the blobmaster is configured to maintain metadata for objects in the distributed storage system]), at the predetermined interval (Kesselman, [0097 – In Fig. 4, clock 403 is a local clock that is periodically synchronized with quorum clock server 228, implying synchronized, periodic operations]), updated meta objects including changed configuration data (Kesselman, [0041 - Commands to update metadata for a respective object corresponding to the respective replication request are issued to a blobmaster, wherein the blobmaster is configured to maintain metadata for objects in the distributed storage system; Maintaining metadata implies maintaining updated meta objects]; [0082 - The global configuration information can only be modified at a single location, and changes are transferred to other locations by one-way replication. For certain global applications, the location assignment daemon 346 can only run at one location at any given time/preset interval]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the quorum clock of Kesselman into the meta object based replication of Prahlad, Anglin for the benefit of using the quorum clock as a stable and synchronized scheduler (Kesselman, 0097).

As per Claim 10, it is similar to claim 1 and therefore the same rejections are incorporated.

As per Claim 11, it is similar to claim 2 and therefore the same rejections are incorporated.

As per Claim 13, it is similar to claim 4 and therefore the same rejections are incorporated.

As per Claim 14, it is similar to claim 5 and therefore the same rejections are incorporated.



As per Claim 19, it is similar to claims 1, 10 and therefore the same rejections are incorporated.

As per Claim 20, it is similar to claim 4 and therefore the same rejections are incorporated.


Claims 3, 7, 12, 16 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Prahlad et al (20130024424) , in view of Troyan et al.(10372555) in view of Kesselman et al (20110196873) and Anglin et al (20130054524) and Camble et al (20150046398).

As per Claim 3, the rejection of claim 1 is incorporated, and Prahlad, Kesselman, Anglin disclose meta object data being selected from configuration data.
Camble further discloses,
a storage interface (Camble, [0013 – In Fig. 1, client 90 communicates with primary storage appliance 20 using protocols, such as SCSI, a parallel SCSI protocol, USB protocol, Fibre Channel protocol, an Ethernet protocol etc.]; [0050 – In Fig. 5, step 254, API 98 provides an interface to the client, which allows the client to access an object stored on the source/primary storage appliance]) configured to:
receive a configuration change for updated configuration data for the first object data store (Camble, [0050 – In Fig. 6, steps 262, backup application 97 accesses an object 86 stored on primary storage 20 and in step 266 causes metadata for object 86 to indicate a preference regarding whether the client 90 or the primary storage appliance 20 performs compression for deduplication of object 86; The indication of preference results in receipt of the configuration change]; [0010 – Object 86 is backup object/backup data which includes configuration data, application-derived data, system state information etc.]);
responsive to receiving the configuration change (Camble, [Fig. 6, step 266, metadata update to indicate preference for compression]), generate a meta object work item (Camble, [0039 – As per Fig. 3, objects 86 include a header object 86-1 which contains information that identifies the other objects 86 used in the backup session, identifies the backup session, indicates whether compression is employed, identifies a particular order for data objects, etc. The objects 86 also include data objects 86-2 . . . 86-P]); 
send the meta object work item to the replication manager (Camble, [0047 - For low BW mode, the client 90 partitions the source data into chunks, applies a cryptographic function to the chunks to generate corresponding hashes, transmits the hashes, and subsequently transmits the chunks to the replication manager via API 98 and the engine]; [0033 - Engine 70 serves as an external service end point for data path and control. The commands and requests that issued by client 90 are processed by engine 70]; [0041 - For generating replicated objects 126 that are stored on the secondary storage appliance 100, the backup and recovery system 4 uses data replication operations, called ‘deduplication operations’; This implies that backup and recovery system 4 functions as the replication manager and the meta object work item is sent to it]), 
wherein replicating the meta object (Camble, [Fig. 4 shows replication operation 200]) is based on the meta object work item (Camble, [Figs. 2-3]; [0031 - Metadata 150 is stored with objects 86 and describes various properties of associated objects 86, as well as stores value-added information relating to the object 86]; [0038 - The modification of the objects 86 involves interaction with engine 70, resource manager 74 and store manager 76]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the storage interface of Camble into the meta object based replication of Prahlad, Kesselman, Anglin for the benefit of providing an interface to a client of a storage appliance to access a backup data object that is stored on the storage appliance and use the client to communicate with the storage appliance to control an aspect of an operation to replicate at least part of the backup data object (Camble, Abstract).



As per Claim 12, it is similar to claim 3 and therefore the same rejections are incorporated.

As per Claim 16, it is similar to claim 3 and therefore the same rejections are incorporated.


Claims 6, 15 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Prahlad et al (20130024424) , in view of Troyan et al.(10372555) in view of Kesselman et al (20110196873) and Anglin et al (20130054524) and Prahlad et al (20100122053, hereinafter Prahlad-2).

As per Claim 6, the rejection of claim 5 is incorporated, and Prahlad, Kesselman, Anglin disclose prioritized replication queues.
Prahlad-2 further discloses,
wherein the priority replication engine includes at least one dedicated processing thread (Prahlad-2, [0113 – As shown in Fig. 3, replication module 114 of destination system 104 comprises a replication agent 356 and one or more processes, such as threads 358]; [0098 - The filter driver 110 further processes the data and copy/generate/examine other relevant information, such as a log entry number, time stamp, application type, data size etc., that is useful in the replication process; Since the claim does not define ‘dedicated’ or how it is achieved, it is valid to interpret that the further processing of the data makes the thread ‘dedicated’]; [0114 - The number of threads is based on one or more of the following factors: the number of logs files sent from the source logs 244 to the replication logs 352, information received from data agents 236, information generated by the filter drivers 110, and the types of application data being tracked; This implies that there will be at least one dedicated processing thread]) for priority processing of meta object replication (Prahlad-2, [0179 – In Fig. 5, log entry 500 includes a priority field that is used for prioritizing replication and/or data management operations of data associated with log entry 500]; [0142 – In Fig. 4, threads 358A, 358B utilize time stamp or other temporal information that enables processing of modification operations. For example, based on time stamp information, the threads 358A, 358B rearrange the replication data such that the data is stored on the one or more replication volumes in the proper order]; [0118 - Each thread is assigned to a hard-coded path pair, from source storage device associated with a data management operation/priority processing and a destination path identifying the location on the destination storage device to receive the replicated data from the thread]; [0125 - Log entries include metadata and data classification information obtained from application data and application information from client computer/user; The above citations imply that the priority replication engine has at least one dedicated thread for priority processing of log entry based meta object replication]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the priority thread of Prahlad-2 into the meta object based replication of Prahlad, Kesselman, Anglin for the benefit of having each thread assigned to a hard-coded path pair, which includes a source path identifying the location on the source storage device associated with a data management operation and a destination path identifying the location on the destination storage device to receive the replicated data from the thread (Prahlad-2, 0118).

As per Claim 15, it is similar to claim 6 and therefore the same rejections are incorporated.


Claims 8, 17 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Prahlad et al (20130024424) , in view of Troyan et al.(10372555) in view of Kesselman et al (20110196873) and Anglin et al (20130054524) and Zheng et al (20170032013).


Zheng further discloses, 
wherein the replication manager is configured to execute (Zheng, [Fig. 14, replication process 1430a]), responsive to the configuration change (Zheng, [0055 - Fig. 6 shows a volume metadata entry 600 of the dense tree metadata structure; thereby showing configuration information]; [0088 - Write data arrives at the source that is a duplicate of the data/extent previously copied from the source to the destination, implying a configuration change and updated meta object; Since the claim does not define ‘configuration’ or the associated parameters, the citation is a valid interpretation]; [Abstract - New data received at the source that differs from the baseline snapshot is transmitted to the destination]), a put operation of the updated meta object to the second object data store to replicate the updated meta object (Zheng, [0088 – As per Fig. 14, the source only sends the source extent key/metadata, without the extent, to the destination, which checks the value of its corresponding replication bit. The source extent key is passed via a put operation to the extent store at the destination and if they match, the extent store asserts the corresponding replication bit and returns the destination extent key to the volume layer for insertion into a dense tree of the LUN associated with the destination. The destination then notifies the source that the mapping for the extent key is valid and agreed upon. In response, the source sends a reference, e.g., LBA range of the extent for the source extent key to the destination, wherein the LBA range is the location/address within the LUN where the extent resides. The destination then inserts the key into the dense tree using offset/data and length parameters corresponding to the LBA range sent from the source; This implies that in response to the configuration change, the source replication manager/process executes a put operation of the updated meta object to the second/destination object data store to replicate the updated meta object. Here the meta object refers to metadata and data]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the put operation of Zheng into the meta object based replication of Prahlad, Kesselman, Anglin for the benefit of using update operations, wherein to ensure that the copy of the data on the destination is synchronized with the data received at the source, the source creates a snapshot of the data as a baseline copy at the destination. Thereafter, new data received at the source that differs from the baseline snapshot is transmitted to the destination. In addition, the source and destination nodes negotiate to establish a mapping of name-to-data when transferring data/extent between the clusters. The name is an extent key/metadata for the extent, such that the negotiated mapping established by the source and destination is based on the extent key associated with the extent (Zheng, Abstract).

As per Claim 17, it is similar to claim 8 and therefore the same rejections are incorporated.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/
Primary Examiner, Art Unit 2132